UNITED STATES DlsTRiCT CouRT
NoRTHERN olsTRICT oF CALIFORN|A
SAN FRANC|SCO DivlsloN

Case No. CR \Ct§ -j)b\ b B'D

United States of America, )
)

Plaintiff, ) STIPULATED ORDER EXCLUDING

)

)

)

TIME UNDER THE SPEEDY TWB§E, D

,- \ V' .
.\/\m\ bui%§,o*' ih~/‘-vh\!\/‘ \h“f»\v\vl\lv\ mg 19 lime
sOONG

Defendant. )
suSAN `{.' ust

1 . . 31 00
For the reasons stated by the parties on the record on veto/csste \ \ 1656 , the Cour€té&?\ ¥Mfiiit CAL\FOBN\P~
time under the Speedy Trial Act from Qg:g¢§£ \"1 1 'Lo`\_°q to \ l omgn mds

that the ends of justice served by the continuance outweigh the best intere t of he public and the
defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). The Court makes this finding and
bases this continuance on the following factor(s):

Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
See 18 U.S.C. § 3161(h)(7)(B)(i).

 

_ The case is so unusual or so complex, due to [check applicable reasons] the number
of defendants, the nature of the prosecution, or the existence of novel questions of
fact or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or the
trial itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

 

Failure to grant a continuance Would deny the defendant reasonable time to obtain
counsel, taking into account the exercise of due diligence See 18 U.S.C. §
3161(h)(7)(B)(iv).

Failure to grant a continuance Would unreasonably deny the defendant continuity of
counsel, given counsel’s other scheduled case commitments, taking into account the exercise of
due diligence See 18 U.S.C. § 3161(h)(7)(B)(iv).

id 4 Failure to grant a continuance would unreasonably deny the defendant the reasonable
time necessary for effective preparation, taking into account the exercise of due diligence See
18 U.S.C. § 3161(h)(7)(B)(iv).

With the consent of the defendant, and taking into account the public interest in the
prompt disposition of criminal cases, the court sets the preliminary hearing to the date Set forth in
the first paragraph and _ based on the parties’ showing of good cause _ finds good cause for
extending the time limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.l
and for extending the 30-day time period for an indictment under the Speedy Trial Act (based on
the exclusions set forth above). See Fed. R. Crim. P. 5-1; 18 U.S.C. § 3161(b).

IT IS SO ORDERED.

DATED; /3// 9//3` w

SALLIE KIM
United States Ma istrate Judge

 

 

   
 
   
 

STIPULATED:

 

 

ri/ ‘_
for befendant kAssistant Uriited States Attomey

